DETAILED ACTION
The following is a Final Office Action in response to communications filed February 1, 2022.  Claims 20–21, 30, 35–37, and 42–43 are amended.  Currently, claims 20, 21, 30–33, 35–40, 42, 43, 46, and 47 are pending.

Response to Amendment
Applicant’s amendments are sufficient to overcome the previous objection to claim 20 for informalities.  Accordingly, the previous objection to claim 20 is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  Applicant asserts that the claims, as amended recite an improvement in computer-generated communications and integrate the abstract idea into a practical application by prompting a communication to a target individual in a manner specifically tailored to the individual.  Examiner disagrees.  
As an initial matter, Examiner notes that page 6 of the Non-Final Office Action does not assert that the step of “prompting” is an insignificant extrasolution activity to the judicial exception.  Instead, the “prompting” element of previous claim 21 was identified as reciting an abstract idea without including any additional elements beyond those recited with respect to claim 20 (see e.g., Non-Final Act. pg. 4–6).  Here, Examiner maintains that the step for “prompting the communication” recites an abstract idea under Step 2A Prong One.  More particularly, Examiner maintains that the step for “prompting the communication” recites certain methods of organizing human activity associated with advertising, marketing, or sales activities or behaviors and/or managing 
Accordingly, Examiner maintains the rejection of record and directs Applicant to the relevant discussion below.

Claim Objections
Claims 35 and 47 are objected to because of the following informalities:  
Claims 35 and 47 recite “utilization of less expensive service alternatives by the consumer” in the “querying” element.  In view of the amendments to claim 20, Examiner recommends amending the claims to recite “utilization of less expensive service alternatives by the target individual” in order to avoid issues of clarity under 35 U.S.C. 112(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20, 21, 30–33, 35–40, 42, 43, 46, and 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 20, 21, 30–33, 35–40, 42, 43, 46, and 47 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 20 recites an abstract idea.  Claim 20 includes limitations reciting “determining a life stage associated with a target individual”; “determining an attitudinal segment associated with the target individual based at least in part on the consumer activation index of the target individual”; “generating a response model describing the target individual’s predicted response …”; “assigning the target individual to at least one of a predetermined set of segmentation groups in response to the life stage, the attitudinal segment, the consumer activation index, and the response model associated with the target individual”; “generating a personalized communication modality tailored to the target individual in response to the segmentation group assigned to the target individual …”; and “prompting the communication to the target individual …”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the limitations above recite certain methods of organizing human activity describing commercial interactions associated with advertising, marketing, or sales activities or behaviors and/or managing personal behavior or relationships or interactions between people because the elements describe a process for generating a personalized communication by segmenting an individual according to life stage, attitude, and response.  Additionally, the steps of “determining”, “determining”, and “assigning” recite mental processes because the steps describe observations, 
Claims 35 and 42 recite substantially similar limitations to those presented with respect to claim 20.  As a result, claims 35 and 42 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 20.
Similarly, claims 21, 30, 36, 37, and 43 further describe the process for generating a personalized communication and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with respect to claim 20.  As a result, claims 21, 30, 36, 37, and 43 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 20 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 20 include a computer, two or more data storage devices, an interface, and steps for hosting a web application, controlling access … to two or more data storage devices, querying the data storage devices, and causing the interface to display content.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements and functions are generic computer components and functions that are merely used as a tool to perform the recited abstract idea and/or do no more than generally link the use of the recited abstract idea to a particular technical environment; and the steps for querying and causing are insignificant extrasolution activities to the judicial exception.  As a result, claim 20 does not recite any additional 
As noted above, claims 35 and 42 recite substantially similar limitations to those presented with respect to claim 20.  Although claim 35 further recites a computer-readable medium and claim 42 recites a server coupled to one or more data storage devices, the additional elements, when considered in view of the claims as a whole, amount to no more than generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 35 and 42 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 20.
Claims 21, 30, 36, 37, and 43 do not recite any additional elements beyond those recited with respect to independent claims 20, 35, and 42.  As a result, claims 21, 30, 36, 37, and 43 do not recite any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
Claims 31–33, 38–40, 46, and 47 recite additional elements.  However, the additional elements of claims 31–33, 38–40, 46, and 47 do not integrate the abstract idea into a practical application because the recited storage devices and display are generic computer components that are merely used as a tool to perform the recited abstract idea and the steps for storing data, keying data, arranging the storage devices, and displaying data amount to no more than insignificant extrasolution activities to the judicial exception.  As a result, claims 31–33, 38–40, 46, and 47 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
see e.g., Spec. ¶ 55, which describes the display generically).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 20 does not recite any additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 35 and 42 recite substantially similar limitations to those presented with respect to claim 20.  Although claim 35 further recites a computer-readable medium and claim 42 recites a server coupled to one or more data storage 
Claims 21, 30, 36, 37, and 43 do not recite any additional elements beyond those recited with respect to independent claims 20, 35, and 42.  As a result, claims 21, 30, 36, 37, and 43 do not recite any additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Claims 31–33, 38–40, 46, and 47 recite additional elements.  However, the additional elements of claims 31–33, 38–40, 46, and 47 do not amount to significantly more than the abstract idea because the recited storage devices and display are generic computer components that are merely used as a tool to perform the recited abstract idea; the step for “storing” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), wherein storing information is disclosed as well-understood, routine, and conventional; the steps for “keying” and “arranging” are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), wherein electronic recordkeeping is disclosed as well-understood, routine, and conventional, and in further view of Applicant’s Specification, which describes the steps for “keying” and “arranging” in a manner that indicates that the additional elements are sufficiently well-known in the art (see, e.g. Spec. ¶ 44); and the see, e.g. Spec. ¶¶ 54–55).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 31–33, 38–40, 46, and 47 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 20, 21, 30–33, 35–40, 42, 43, 46, and 47 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 21, 30–32, 42, 43, 46, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  in view of Reed et al. (U.S. 2004/0103017), and in further view of Rosenberg (U.S. 2006/0282317) and Nguyen (U.S. 2003/0172145). 
Claim 1 of U.S. Patent No. 10,346,863 discloses every element of independent claims 20 and 42 except for “hosting a web application comprising one or more software modules operating within a network”; “controlling access of the software modules to two or more data storage devices via independent data access layers of the network”; “assigning the target individual to at least one of a predetermined set of segmentation groups in response to the life stage, the attitudinal segment, the consumer activation index, and the response model associated with the target individual”; “generating a personalized communication modality tailored to the target individual in response to the segmentation group assigned to the target individual”; and “causing a user interface … to display the customized message content …”.  
Reed, however, discloses “assigning the target individual to at least one of a predetermined set of segmentation groups in response to the life stage, the attitudinal segment, the consumer activation index, and the response model associated with the target individual” (See paragraphs 66–67).  It would have been obvious to one or ordinary skill in the art at the time of the invention to include the segmentation disclosed by Reed into the marketing system of Kelley because the claimed invention is merely a combination of old elements.  In the combination, each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, Rosenberg discloses “generating a personalized communication modality tailored to the target individual in response to the segmentation group assigned 
Still further, Nguyen discloses “hosting a web application comprising one or more software modules operating within a network” and “controlling access of the software modules to two or more data storage devices via independent data access layers of the network” (See FIG. 15 and paragraphs 537, 867, 952, 1041–1042, and 1079).  It would have been obvious to one or ordinary skill in the art at the time of the invention to include the application and access control elements disclosed by Nguyen into the marketing systems of Kelley, Reed, and Rosenberg because the claimed inventions are merely a combination of old elements.  In the combination, each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner further notes that Rosenberg discloses the system embodiment of claim 42 (See FIG. 3).
Further, claim 1 of U.S. Patent No. 10,346,863 discloses every element of dependent claims 21, 30–32, 43, 46, and 47.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,346,863 in view of Reed et al. (U.S. 2004/0103017), and in further view of Rosenberg (U.S. 2006/0282317), Nguyen (U.S. 2003/0172145), and Rousso et al. (U.S. 2010/0057556).
Claim 1 of U.S. Patent No. 10,346,863, Reed, Rosenberg, and Nguyen do not expressly disclose the elements of claim 33.  However, Rousso discloses arranging the storage device in a RAID configuration (See paragraph 429).  It would have been obvious to one or ordinary skill in the art at the time of the invention to include the RAID configuration disclosed by Rousso into the marketing systems of Kelley, Reed, Rosenberg, and Nguyen because the claimed inventions are merely a combination of old elements.  In the combination, each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 35–39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,346,863 in view of Reed et al. (U.S. 2004/0103017), and in further view of Rosenberg (U.S. 2006/0282317) and Nguyen (U.S. 2003/0172145).
Claim 4 of U.S. Patent No. 10,346,863 discloses every element of independent claim 35 except for “assigning the target individual to at least one of a predetermined set of segmentation groups in response to the life stage, the attitudinal segment, the consumer activation index, and the response model associated with the target 
Reed, however, discloses “assigning the target individual to at least one of a predetermined set of segmentation groups in response to the life stage, the attitudinal segment, the consumer activation index, and the response model associated with the target individual” (See paragraphs 66–67).  It would have been obvious to one or ordinary skill in the art at the time of the invention to include the segmentation disclosed by Reed into the marketing system of Kelley because the claimed invention is merely a combination of old elements.  In the combination, each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, Rosenberg discloses “generating a personalized communication modality tailored to the target individual in response to the segmentation group assigned to the target individual” (See paragraphs 35–37).  It would have been obvious to one or ordinary skill in the art at the time of the invention to include the tailored communication modality disclosed by Rosenberg into the marketing systems of Kelley and Reed because the claimed inventions are merely a combination of old elements.  In the combination, each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination were predictable.
Still further, Nguyen discloses “implementing a web application hosted by a server on a network” and “receiving data from two or more data storage devices accessed via independent data access layers of the network” (See FIG. 15 and 
Further, claim 4 of U.S. Patent No. 10,346,863 discloses every element of dependent claims 36–39.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,346,863 in view of Reed et al. (U.S. 2004/0103017), and in further view of Rosenberg (U.S. 2006/0282317), Nguyen (U.S. 2003/0172145), and Rousso et al. (U.S. 2010/0057556).
Claim 4 of U.S. Patent No. 10,346,863, Reed, Rosenberg, and Nguyen do not expressly disclose the elements of claim 40.  However, Rousso discloses arranging the storage device in a RAID configuration (See paragraph 429).  It would have been obvious to one or ordinary skill in the art at the time of the invention to include the RAID configuration disclosed by Rousso into the marketing systems of Kelley, Reed, Rosenberg, and Nguyen because the claimed inventions are merely a combination of old elements.  In the combination, each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623